Citation Nr: 1718115	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lower back disability, to include as secondary to bilateral pes planus.

2.  Entitlement to service connection for a right ankle disability, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for a left ankle disability, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1984 to May 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Board hearing in September 2011.  A transcript of that hearing is associated with the claims file.

In December 2011, June 2012, and March 2014, the Board remanded the claims to the RO for further development.

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  In October 2016, the Board sent a letter to the Veteran, which explained that the VLJ who presided over his hearing was no longer available to participate in the appeal and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  To date, the Veteran has not responded to the letter, and neither has it been returned to VA by U.S. Postal authorities as undeliverable as addressed.  Hence, the Board will proceed to address the claims on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2012 remand, the Board instructed the AOJ to afford the Veteran a medical examination, which should clearly identify all diagnosis of:  (1) right ankle disability; (2) left ankle disability; and (3) back disability.  The Board further instructed the AOJ that as to each such current disability identified, the appropriate examiner should offer an opinion as to whether that disability is at least as likely as not (a 50 percent or higher degree of probability casually related to the Veteran's active duty service.  To support the opinion, the Board instructed the examiner to expressly discuss any available service treatment records referring to pertinent symptoms and the Veteran's overall medical history.  In particular, the Board instructed the examiner to consider the March 1987 examination showing the Veteran's complaints of back pain and foot problems.  Further, the examiner was instructed to specially discuss as appropriate the Veteran's own reported recollections regarding pertinent in-service events concerning each disability, to include description of performing parachute jumps with heavy packs.   

Regarding the question pertaining to the matter of service connection for the lower back disability, right ankle disability, and the left ankle disability, the December 2015 VA examiner opined "There is no evidence of... low back and/or bilateral ankle complaints until 2011 at a [VA examination].  In addition, there is no documentation of assessment and/or treatment for either condition." 

The opinion is inadequate in that the examiner's rationale inappropriately relies on the absence of continuity of care.  In this regard, the Board notes that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). 

In light of these inadequacies, the Board finds that a medical opinion from an appropriate specialist physician is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from an appropriate specialist physician to determine the nature and etiology of the claimed lower back disability, right ankle disability, and left ankle disability.  The claims file should be made available to the physician for review in connection with the examination.

The physician should then respond to the following:

a) For any disorder of the low back, right ankle, and left ankle, that has existed from approximately the time of the Veteran's August 2008 claim in this case, is at least as likely as not (a 50 percent or higher degree of probability) that such disorder is related to the Veteran's military service.
		
A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.  The physician should expressly discuss any available service treatment records referring to pertinent symptoms and the Veteran's overall medical history.  In particular, the physician should consider the March 1987 examination showing the Veteran's complaints of back pain and foot problems.  Further, the physician should discuss as appropriate the Veteran's own reported recollections regarding pertinent in-service events concerning each disability, to include description of performing parachute jumps with heavy packs and his complaint of frequently twisting his ankles.

2.  After completion of the above and any further development deemed necessary by the AOJ, the expanded claims file should be reviewed (to include all evidence submitted since the most recent supplemental statement of the case) and the issues on appeal should be readjudicated.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




